GOSHORN, Judge.
This appeal arises from a jury verdict in a personal injury case. The trial judge granted a motion for new trial on the amount of damages and liability. The liability issue ordered to be retried was restricted to the question of negligent lack of supervision. Both parties agree that the jury verdict failed to account for all of the plaintiff’s damages and must be reversed. We concur and also hold that because liability was not unequivocally established without substantia] dispute, the inadequate damage award may very well represent a compromise verdict on all issues of liability. Fundamental fairness and justice mandate a new trial on all issues. Remsberg v. Mosley, 58 So.2d 432 (Fla.1952); Sharlow v. Freed, 501 So.2d 621 (Fla. 5th DCA 1986); review denied, 506 So.2d 1041 (Fla.1987); Borges v. Jacobs, 483 So.2d 773 (Fla. 3d DCA 1986); Timmy Woods Beverly Hills, Ltd. v. Greenwald, 475 So.2d 256 (Fla. 3d DCA 1985).
AFFIRMED in part, REVERSED in part, and REMANDED for new trial on all issues.
DAUKSCH and GRIFFIN, JJ., concur.